Citation Nr: 0709237	
Decision Date: 03/29/07    Archive Date: 04/16/07

DOCKET NO.  05-00 811	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial evaluation greater than 10 
percent for bilateral pes planus from August 10, 2003.

2.  Entitlement to a compensable initial evaluation for 
hallux valgus, right foot, from August 10, 2003.

3.  Entitlement to an initial evaluation greater than 10 
percent for carpal tunnel syndrome, right (major) wrist, from 
August 10, 2003. 

4.  Entitlement to an initial evaluation greater than 10 
percent for carpal tunnel syndrome, left (minor) wrist, from 
August 10, 2003. 


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel

INTRODUCTION

The veteran served on active duty from June 1993 to August 
2003.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2003 rating decision by the Winston-
Salem, North Carolina, Regional Office (RO) of the Department 
of Veterans Affairs (VA) which, inter alia, granted the 
veteran service connection for bilateral pes planus (rated 10 
percent disabling), hallux valgus of the right foot (rated 
noncompensably disabling), and bilateral carpal tunnel 
syndrome (with each wrist rated 10 percent disabling), 
effective from August 10, 2003.  The veteran appeals the 
initial evaluations assigned to each of these disabilities. 


FINDINGS OF FACT

1.  For the period from August 10, 2003, the veteran's 
bilateral pes planus is manifested by pain on manipulation 
and use of both feet; her condition necessitates the use of 
orthotic shoe inserts to support her arches.

2.  For the period from August 10, 2003, the veteran's hallux 
valgus, right foot, is manifested by a mild hallux valgus 
deformity affecting the right 1st metatarsophalangeal joint, 
which does not requires surgical resection and is not 
productive of such impairment as to be equivalent to 
amputation of the great toe.

3.  For the period from August 10, 2003, the veteran's carpal 
tunnel syndrome of her right (major) wrist is manifested by 
painful neuropathic symptomatology that is representative of 
mild incomplete paralysis of the right median nerve, which 
necessitates the use of a supportive hand brace and wrist 
splint. 

4.  For the period from August 10, 2003, the veteran's carpal 
tunnel syndrome of her left (minor) wrist is manifested by 
painful neuropathic symptomatology that is representative of 
mild incomplete paralysis of the left median nerve, which 
necessitates the use of a supportive hand brace and wrist 
splint.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation greater than 10 
percent for bilateral pes planus for the period from August 
10, 2003 to the present have not been met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5276 
(2006). 

2.  The criteria for a compensable initial evaluation for 
hallux valgus, right foot, for the period from August 10, 
2003 to the present have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5280 (2006).

3.  The criteria for an initial evaluation greater than 10 
percent for carpal tunnel syndrome, right (major) wrist, for 
the period from August 10, 2003 to the present have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.124a, 
Diagnostic Code 8515 (2006).

4.  The criteria for an initial evaluation greater than 10 
percent for carpal tunnel syndrome, left (minor) wrist, for 
the period from August 10, 2003 to the present have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.124a, 
Diagnostic Code 8515 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2006).  In this case, the veteran filed her 
claim for VA compensation in May 2003 while she was still on 
active duty.  The current rating decision on appeal is dated 
in August 2003.  She was notified of the provisions of the 
VCAA in correspondence dated in January 2005.  In an ideal 
situation, the notice required by 38 U.S.C.A. § 5103(a) 
should be provided to a claimant before the initial 
unfavorable rating decision of the RO on a claim.  Pelegrini 
v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  While the initial notice 
letter issued in January 2005 provided full notice only after 
the initial decision, any defect with respect to the timing 
of the VCAA notice requirement was harmless error.  See 
Mayfield, supra.  Although the claimant was not provided full 
notice prior to the first adjudication of the claims, the 
content of the notice fully complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), and, after 
the notice was provided, the claims at issue were 
readjudicated and additional supplemental statements of the 
case were provided to the veteran in April 2005, November 
2005, and December 2006.  The veteran has been provided with 
every opportunity to submit evidence and argument in support 
of her claims and to respond to VA notices, and the actions 
taken by VA have essentially cured the error in the timing of 
notice.  Therefore, the Board's adjudication of this appeal 
would not result in prejudice to the veteran in the 
disposition thereof.  See Bernard v. Brown, 4 Vet. App. 384, 
392-94 (1993).

A review of the claims file also shows that VA has conducted 
reasonable efforts to assist the veteran in obtaining 
evidence necessary to substantiate her claims during the 
course of this appeal.  Her service medical records and all 
relevant VA treatment records showing the state of her 
bilateral pes planus, bilateral carpal tunnel syndrome, and 
hallux valgus of her right foot for the period from August 
2003 to August 2006 have been obtained and associated with 
the evidence.  She was also provided with VA medical 
examinations conducted in May 2003, August 2005, and August 
2006, which addressed the severity of the service-connected 
disabilities at issue.  Furthermore, she has not identified 
any additional, relevant evidence that has not otherwise been 
requested or obtained.  In this regard, the Board observes 
that in correspondence received by VA in April 2006, the 
veteran stated that she had no other evidence or information 
to provide to VA to substantiate her claim and requested that 
her appeal be decided as soon as possible.  Therefore, the 
Board concludes that the veteran has been notified of the 
evidence and information necessary to substantiate her 
claims, and of VA's efforts to assist her. (See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).)  As a result of the 
development that has been undertaken, there is no reasonable 
possibility that further assistance will aid in 
substantiating her claims.  For these reasons, further 
development is not necessary to meet the requirements of 
38 U.S.C.A. §§ 5103 and 5103A.  The Board finds the available 
medical evidence is sufficient for an adequate determination 
of all issues on appeal.  The duty to assist and duty to 
notify provisions of the VCAA have been fulfilled.  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims 
(hereinafter "the Court") issued a decision in the 
consolidated appeal of Dingess v. Nicholson, 19 Vet. App. 473 
(2006), which discussed the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  In late 
March 2006, the veteran was provided with a letter notifying 
her of the provisions of the VCAA as they pertained to claims 
for rating increases and earlier effective dates for awards 
of VA compensation.  Therefore, as there has been substantial 
compliance with all pertinent VA law and regulations, to move 
forward with adjudication of this appeal would not cause any 
prejudice to the veteran.

Laws and Regulations - Increased Ratings: Generally

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. Part 4 (2006).  Separate diagnostic codes identify 
the various disabilities.  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2006).  The basis of disability evaluations is the 
ability of the body as a whole, or of the psyche, or of a 
system or organ of the body to function under the ordinary 
conditions of daily life including employment.  Evaluations 
are based upon lack of usefulness of the part or system 
affected, especially in self-support.  38 C.F.R. § 4.10 
(2006).

In claims for increased ratings for musculoskeletal or 
orthopedic disabilities, a thorough medical evaluation for 
rating purposes requires consideration of any functional loss 
due to pain, incoordination, weakness, or fatigability.  
38 C.F.R. §§ 4.40, 4.45 (2006); DeLuca v. Brown, 8 Vet. App. 
202 (1995).

At the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts 
found-a practice known as "staged" ratings.  Fenderson v. 
West, 12 Vet. App. 119 (1999).  

Entitlement to an initial evaluation greater than 10 percent 
for bilateral pes planus from August 10, 2003.

Service medical records show treatment for complaints of 
bilateral foot pain that was indicative of onset of pes 
planus during active duty.  The veteran's May 2003 separation 
physical examination identified pes planus.  She was granted 
service connection and a noncompensable evaluation for 
bilateral pes planus by rating decision dated in August 2003.  
She appealed this determination with respect to the 
noncompensable evaluation assigned.  By rating action of 
December 2006 she was granted a 10 percent initial evaluation 
for bilateral pes planus, effective August 10, 2003 (the date 
upon which her entitlement to receive VA compensation first 
arose, immediately following her date of discharge from 
active duty).  She continues her appeal for a higher initial 
evaluation for this disability.

527
6
Flatfoot, acquired:

Pronounced; marked pronation, extreme tenderness of 
plantar surfaces of the feet, marked inward displacement 
and severe spasm of the tendo achillis on manipulation, 
not improved by orthopedic shoes or appliances:

  Bilateral
50

  Unilateral
30

Severe; objective evidence of marked deformity 
(pronation, abduction, etc.), pain on manipulation and 
use accentuated, indication of swelling on use, 
characteristic callosities:

  Bilateral
30

  Unilateral
20

Moderate; weight-bearing line over or medial to great 
toe, inward bowing of the tendo achillis, pain on 
manipulation and use of the feet, bilateral or 
unilateral
10

Mild: symptoms relieved by built-up shoe or arch 
support
0
38 C.F.R. § 4.71a, Diagnostic Code 576 (2006)

Although in DeLuca v. Brown, 8 Vet. App. 202 (1995), the 
United States Court of Appeals for Veterans Claims 
(hereinafter "the Court") has held that a thorough 
evaluation of a musculoskeletal or orthopedic disability for 
rating purposes requires consideration of any functional loss 
due to pain, incoordination, weakness, or fatigability, 
pursuant to 38 C.F.R. §§ 4.40, 4.45 (2006), the Court has also 
held that where a diagnostic code is not predicated on a 
limited range of motion alone, such as with Diagnostic Code 
5276, the provisions of 38 C.F.R. §§ 4.40 and 4.45 do not 
apply.  See Johnson v. Brown, 9 Vet. App. 7, 11 (1996).

With the aforementioned rating criteria in mind, the Board 
has reviewed the objective medical evidence for the period 
from May 2003 to August 2006.  The clinical evidence for this 
period includes VA-authorized medical examination reports and 
VA medical records which show that the veteran was treated 
for complaints of bilateral foot pain associated with pes 
planus.  Examination in May 2003 shows that she wore orthotic 
foot inserts.  The report of a VA X-ray study in June 2004 
shows that the veteran's pes planus of her right foot was 
characterized as being mild.  An August 2004 outpatient 
treatment report shows that new orthotic shoes inserts were 
ordered for her.

The report of an August 2005 VA fee-basis examination shows 
that the veteran's bilateral pes planus deformity produced 
moderate pain in her arches and ankles on rest, standing, and 
walking, accompanied by swelling and fatigue at rest.  No 
functional impairment was noted and she did not report losing 
any time from work because of her flat feet.  
The VA fee-basis examination in August 2006 shows that the 
veteran complained of bilateral foot pain associated with pes 
planus that occurred 3 - 4 times per week and with each 
episode lasting 2 - 3 days.  The pain was described as being 
of a sharp, burning, aching, and cramping type, which 
traveled up her ankles and was accompanied by stiffness, 
swelling, and fatigue.  She characterized it as being a 7 on 
a pain scale of 1 to 10, with 10 being the most extreme 
level.  She reported that the foot pain was aggravated by 
physical activity, but would also spontaneously manifest.  X-
rays confirmed the presence of a bilateral weight-bearing 
deformity due to pes planus.  She stated that she was able to 
function without pain medication and the examiner found no 
actual functional impairment associated with the veteran's 
bilateral pes planus.

The Board has applied the criteria for rating pes planus as 
contained in Diagnostic Code 5276 to the aforementioned 
evidence, and concludes that the objective evidence does not 
demonstrate that the veteran's bilateral foot disability are 
manifested by symptoms that meet the criteria for severe or 
pronounced impairment.  The 10 percent evaluation currently 
assigned is predicated on her having met the criteria for 
moderate impairment from pes planus due to pain on 
manipulation and use of both feet.  The medical evidence also 
does not demonstrate that her feet are markedly deformed, or 
that there are characteristic callosities present on her 
feet, such that assignment of an evaluation greater than 10 
percent for bilateral pes planus would be warranted.  
Although the veteran has described persistent bilateral foot 
pain as her primary symptom, such pain is specifically 
contemplated in the 10 percent rating which is currently 
assigned.  Based on the evidence of record, therefore, the 
Board finds that severe pes planus is not demonstrated.  The 
primary symptom of marked deformity on pronation and/or 
abduction, as contemplated in the schedular criteria for 
severe pes planus warranting a 30 percent evaluation under 
Diagnostic Code 5276, is not currently present.  Accordingly, 
as the constellation of symptomatology associated with the 
veteran's bilateral foot disability does not more closely 
approximate the criteria for an evaluation greater than 10 
percent, the veteran's claim for a higher initial rating must 
be denied.   

Entitlement to a compensable initial evaluation for hallux 
valgus,
right foot, from August 10, 2003.

The veteran's service medical records show that she developed 
a hallux valgus deformity affecting the 1st 
metatarsophalangeal joint of her right foot during active 
duty.  She was granted service connection and a 
noncompensable initial evaluation for this disability, 
effective August 10, 2003.  

528
0
Hallux valgus, unilateral:

Operated with resection of metatarsal head
10

Severe, if equivalent to amputation of great 
toe  
10
38 C.F.R. § 4.71a, Diagnostic Code 5280 (2006)

The VA medical records pertaining to the veteran's hallux 
valgus show that this condition was described as being very 
mild on separation physical examination in May 2003.  X-ray 
studies conducted in June 2004 revealed a mild hallux valgus 
deformity of the right 1st proximal phalanx with no evidence 
of metatarsal stress fracture.  Outpatient treatment reports 
show that the veteran related that surgical treatment of her 
hallux valgus condition had been considered during military 
service, but otherwise there is no medical evidence showing 
that such a procedure was going to be performed.  VA fee 
basis examinations in August 2005 and August 2006 show that 
she complained of pain in her 1st metatarsophalangeal joint, 
the small toe, and the ball of her right foot, which traveled 
to the dorsum of the foot and up her right leg.  The pain was 
subjectively described as being a 10 on a scale of 1 to 10, 
with 10 being the most extreme, and accompanied by weakness, 
swelling, and fatigue.  The veteran indicated that she did 
not lose any time from work because of her hallux valgus 
disability.  The physicians who examined her determined that 
there was no functional impairment resulting from the 
unilateral hallux valgus deformity.  

The Board has considered the aforementioned evidence and 
finds that the veteran's unilateral hallux valgus disability 
affecting the 1st metatarsophalangeal joint of her right foot 
does not meet the criteria for a compensable evaluation.  
Notwithstanding the veteran's history of having been 
considered for surgical treatment of her hallux valgus in 
service, the fact remains that no such surgery was ever 
actually performed and the hallux valgus itself is 
objectively described in the medical records as being mild, 
thus indicating that the severity of the hallux valgus 
disability does not equate to the amputation of the great 
toe.  Therefore, the Board can find no factual basis to 
support the allowance of a compensable initial evaluation for 
hallux valgus of the right foot from August 10, 2003.  The 
appeal with regard to this issue must therefore be denied.  
Because the evidence in this case is not approximately 
balanced, the benefit-of-the-doubt doctrine does not apply.  
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 4.3 (2006); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Entitlement to an initial evaluation greater than 10 percent 
assigned to each wrist for bilateral carpal tunnel syndrome 
from August 10, 2003.

The veteran's service medical records demonstrate onset of 
bilateral carpal tunnel syndrome during her period of active 
duty.  She was granted service connection for bilateral 
carpal tunnel syndrome and assigned a 10 percent initial 
evaluation for each wrist, effective from August 10, 2003.  
Her medical records show that she is right-hand dominant.  

Carpal tunnel syndrome rated under the criteria for 
evaluating impairment due to paralysis of the median nerve, 
which is contained in Diagnostic Code 8515 of 38 C.F.R. 
§ 4.124a (2006).  

851
5
Paralysis of:
Majo
r
Mino
r

Complete; the hand inclined to the ulnar side, 
the index and middle fingers more extended 
than normally, considerable atrophy of the 
muscles of the thenar eminence, the thumb in 
the plane of the hand (ape hand); pronation 
incomplete and defective, absence of flexion 
of index finger and feeble flexion of middle 
finger, cannot make a fist, index and middle 
fingers remain extended; cannot flex distal 
phalanx of thumb, defective opposition and 
abduction of the thumb at right angles to 
palm; flexion of wrist weakened; pain with 
trophic disturbances
70
60

Incomplete:

  Severe
50
40

  Moderate
30
20

  Mild
10
10
38 C.F.R. § 4.124a, Diagnostic Code 8515 (2006)

The term "incomplete paralysis" with this and other 
peripheral nerve injuries indicates a degree of lost or 
impaired function substantially less than the type pictures 
for complete paralysis given with each nerve, whether due to 
varied level of the nerve lesion or to partial regeneration.  
When the involvement is wholly sensory, the rating should be 
for mild, or at most, the moderate degree.

In a report of a May 2003 VA fee-basis examination, the 
veteran described a sensation similar to an electrical shock 
running from the palm to the wrist, bilaterally, which 
interfered with her ability to use a keyboard.  Objective 
examination revealed minimal crepitus of her left wrist.  
Hand grip strength was normal, bilaterally.  Range of motion 
testing shows normal findings, bilaterally, with dorsiflexion 
from zero to 70 degrees, palmar flexion from zero to 80 
degrees, radial deviation from zero to 20 degrees, and ulnar 
deviation from zero to 45 degrees.  

The report of a VA nerve conduction test performed in July 
2004 shows that objective findings indicating neuropathy of 
the ulnar median nerve, bilaterally.

A VA outpatient treatment report dated in August 2004 shows 
that the veteran was prescribed wrist splints for each upper 
extremity for her carpal tunnel syndrome.

VA fee-basis examinations conducted in August 2005 and August 
2006 show that the veteran complained of tingling sensations 
with numbness in her fingers that radiate out to her 
fingertips, with weakness of her little finger and thumb, 
bilaterally, experienced on a daily basis.  She reported that 
her daily work duties involved writing and using a keyboard, 
and that she needed to take short breaks every half hour to 
massage her fingers and hands.  She wore supportive braces 
and wrist splints over each upper extremity while working and 
sleeping to alleviate her symptoms.  There was normal ranges 
of motion for both wrists on testing, with dorsiflexion from 
zero to 70 degrees, palmar flexion from zero to 80 degrees, 
radial deviation from zero to 20 degrees, and ulnar deviation 
from zero to 45 degrees, bilaterally.  The examiners stated 
that the primary subjective symptom that imposed the greatest 
functional impact was her bilateral wrist pain.  There were 
also subjective complaints of fatigue, weakness, and lack of 
endurance.  However, the pain, fatigue, weakness, and lack of 
endurance did not impose any additional limitation of motion 
to either wrist and so no functional impairment was 
associated with the bilateral carpal tunnel syndrome.  
Peripheral nerve testing was within normal limits, with 
normal motor and sensory function on neurological 
examination.  

The Board has applied the aforementioned evidence to the 
pertinent rating code and concludes that the veteran has not 
met the criteria for an initial evaluation greater than 10 
percent for carpal tunnel syndrome of either the left or the 
right wrist for the period from August 10, 2003 to the 
present.  The objective evidence does not show that the 
symptoms associated with the carpal tunnel syndrome of either 
wrist more closely approximate the criteria for moderate 
incomplete paralysis.  The veteran enjoys full and normal 
range of motion in both wrists and there is no evidence of 
actual functional loss or additional limitation of motion due 
to pain, weakness, fatigue and lack of endurance associated 
with symptomatic flare-ups.  Although she wears supportive 
wrist splints and hand braces on each upper extremity every 
day for her carpal tunnel syndrome, and needs to take short 
breaks twice per hour to restore sensation in her hands and 
wrists through massage, the Board finds this to be consistent 
with the constellation of symptomatology associated with mild 
median nerve paralysis.  Mild median nerve paralysis warrants 
the assignment of a 10 percent evaluation, whether for the 
major or minor upper extremity, pursuant to Diagnostic Code 
8515.  Therefore, the 10 percent evaluation currently 
assigned to each wrist adequately compensates the veteran for 
this level of impairment.  Her appeal for an initial 
evaluation for carpal tunnel syndrome of each wrist greater 
than 10 percent is thus denied. 
 
Extraschedular consideration

The Board finds that there is no evidence of an exceptional 
or unusual disability picture associated with the veteran's 
hallux valgus of the right foot, bilateral carpal tunnel 
syndrome, or bilateral pes planus, with such related factors 
as marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  In this regard, the Board 
observes that the veteran has, by her own admission, not 
experienced any time lost from work due to symptoms 
associated with any of these aforementioned  disabilities.  
The Board is thus not required to discuss the possible 
application of an extraschedular rating under the provisions 
of 38 C.F.R. § 3.321(b)(1) (2006).  See Shipwash v. Brown, 8 
Vet. App. 218, 227 (1995); Fisher v. Principi, 4 Vet. App. 53 
(1993).




ORDER

An initial evaluation greater than 10 percent for bilateral 
pes planus from August 10, 2003 is denied.

A compensable initial evaluation for hallux valgus, right 
foot, from August 10, 2003 is denied.

An initial evaluation greater than 10 percent for carpal 
tunnel syndrome, right (major) wrist, from August 10, 2003 is 
denied. 

An initial evaluation greater than 10 percent for carpal 
tunnel syndrome, left (minor) wrist, from August 10, 2003 is 
denied. 



____________________________________________
RENEE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


